Citation Nr: 1603572	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO. 12-00 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for coronary artery disease (CAD).

2. Entitlement to an effective date prior to July 3, 2012 for the grant of service connection for CAD.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

(The issue of entitlement to service connection for hypertension, to include as due to herbicide exposure is discussed in a separate action issued concurrently by the Board.)


REPRESENTATION

Veteran represented by:	Donald A. Donati, Esq.


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to January 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2009 and June 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Board most recently remanded the issue of entitlement to TDIU for additional development in June 2012. The directives having been substantially complied with, the matter again is before the Board. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

As part of its June 2012 remand, the Board also remanded the issue of entitlement to service connection for CAD. While on remand, service connection for CAD was granted in a June 2015 rating decision at 30 percent, effective July 3, 2012. In August 2015, the Veteran submitted a substantive appeal, on which he expressed disagreement with the rating and effective date assigned for CAD. This constituted a notice of disagreement as to the assigned rating and effective date for CAD. As a statement of the case adjudicating the issues of entitlement to an increased rating and earlier effective date for CAD has not been issued, and as the issue of service connection for CAD was originally adjudicated under this docket number, the Board has taken jurisdiction over those issues as part of this decision and they will be addressed in the remand section below.

In December 2015, the Veteran submitted a properly executed power of attorney form naming Donald A. Donati, esq. his representative, with no limitations on the scope of the representation. The title page has been updated accordingly. The Board also notes that in November 2015 the Veteran submitted a claim for service connection for gastroesophageal reflux disease (GERD), bilateral lower extremity neuropathy and glaucoma, and an increased rating for his PTSD. However, in December 2015 correspondence the Veteran indicated he wished to withdraw these claims, which was confirmed in December 2015 correspondence from the RO. As such, the issues will not be referred for adjudication.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

When a notice of disagreement (NOD) has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC. Manlincon v. West, 12 Vet. App. 238 (1999). An NOD is timely when it is filed within one year of the adverse decision. 38 C.F.R. § 20.302. In this case, the RO granted service connection for CAD, and assigned a 30 percent rating effective July 2, 2012, in a June 2015 decision. The Veteran responded by submitting a substantive appeal in August 2015, on which he specifically disagreed with the assigned rating and effective date for CAD. Thus, this correspondence constitutes a timely NOD to the assigned rating and effective date. 38 C.F.R. § 20.201. There is no indication that any further action has been taken on these issues, and therefore a remand is required for the issuance of a statement of the case and to provide the veteran with an opportunity to perfect an appeal.

Further, on the August 2015 substantive appeal the Veteran stated that he continued to disagree with the denial of TDIU, and marked the box stating that he wanted a videoconference hearing. As an appeal of the claim of entitlement to TDIU has been previously perfected, and prior to this correspondence the Veteran has never requested or been provided with a hearing on that issue, the Board finds that the issue of entitlement to TDIU must be remanded so that the Veteran can be scheduled for a hearing on that issue, if one is still desired.

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case regarding the issues of entitlement to an initial rating in excess of 30 percent for CAD and entitlement to an effective date prior to July 2, 2012 for the grant of service connection for CAD.

Advise the Veteran of the procedural requirements to continue an appeal of these issues. If, and only if, the Veteran files a timely substantive appeal, the issues should be certified to the Board.

2. Then, schedule the Veteran for the requested videoconference hearing on the issue of entitlement to TDIU in accordance with applicable procedures, and notify him of the date and time thereof.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

